Opinion by
Mollison, J.
From the testimony, it appeared that at the time of the entry of the merchandise the matter of the correct basis of value was under discussion between the customhouse broker and the appraiser. Entry was made at the higher value, which the appraiser indicated he was prepared to adopt. Subsequently, upon consultation between the head of the petitioning company, the customhouse broker, and the attorneys, it was decided to litigate the issue, and a timely amendment of the entry was filed, reducing the entered values. The matter proceeded to trial, and the ultimate decision was against the importer’s contention. On the record presented, it was held that there was no intention to defraud the revenue of the United States or to conceal or misrepresent the facts of the case or to deceive the appraiser as to the value of the merchandise. The petition was therefore granted.